Citation Nr: 0423205	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-09 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of left ankle fracture, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active military service from January 1981 to 
January 1985.  

This matter arises from a February 2001 decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied the veteran's claim for 
an increased rating for service-connected residuals of left 
ankle fracture, currently evaluated as 10 percent disabling.  

In March 2004, the veteran was afforded a hearing before Mary 
Gallagher, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDING OF FACT

The veteran's residuals of left ankle fracture are productive 
of subjective complaints that include pain and stiffness, his 
left ankle is most recently shown to have dorsiflexion to 15 
degrees and plantar flexion to 35 degrees.


CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 
10 percent for residuals of left ankle fracture have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.7, 4.40, 4.45, and 4.71a, Diagnostic Code 5271 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially argues that he is entitled to a 
compensable evaluation for his service-connected residuals of 
left ankle fracture.  A review of the transcript of his 
hearing, held in March 2004, shows that he argues that he has 
limited motion, instability and imbalance, that he takes 
medication for pain several times a day, and that he must 
wear a prosthetic device.  

As for the history of the veteran's left ankle disorder, see 
38 C.F.R. § 4.1 (2003), the veteran's service medical records 
show that in late 1984, he underwent an open reduction, 
internal fixation of a fractured left ankle.  A November 1984 
report noted that there was good ankle motion and that the 
wound was well-healed.  A January 1985 "disposition form" 
(DA Form 2496) shows that the veteran stated that he did not 
want a separation examination.  A February 1985 VA 
examination report noted complaints of pain, and morning 
stiffness, with pain on prolonged walking or standing.  The 
diagnosis was residuals of a fracture of the left ankle.  An 
associated X-ray report for the left ankle that revealed a 
surgical screw and a pin traversing an old healed fracture in 
the medial malleolus.  An October 1988 VA hospital report 
notes complaints of left ankle pain, with limitation of 
motion on examination.  The impression was early post-
traumatic arthritis, status post open reduction and internal 
fixation for left ankle fracture.  An accompanying X-ray 
report notes that there was a screw and pin through the 
medial malleolus, and contains impressions of "no 
significant change," and "no evidence of fracture of the 
foot."

In April 1985, the RO granted service connection for 
residuals of fracture, left ankle, postoperative, evaluated 
as 10 percent disabling.  There was no appeal, and this 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).  In March 2000, the veteran filed a claim for an 
increased rating.  In February 2001, the RO denied the claim.  
The veteran appealed, asserting that a rating in excess of 10 
percent is warranted.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  However, where an increase in the level of a service- 
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a  mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2003).

As set forth at 38 C.F.R. § 4.71, Plate II, the normal range 
of motion of the ankle is from 0 to 20 degrees of 
dorsiflexion, and from 0 to 45 degrees of plantar flexion.  

Under the criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5271, a 10 percent evaluation is assigned for 
moderate limitation of motion of the ankle, and a 20 percent 
evaluation is warranted for marked limitation of motion.

The relevant medical evidence for consideration consists of 
VA outpatient treatment and examination reports, dated 
between 1999 and 2003.  A VA joints examination report, dated 
in January 2000, shows that the veteran complained of 
intermittent pain, and stiffness and swelling of the left 
ankle, exacerbated by prolonged ambulation.  On examination, 
the range of motion was WNL (within normal limits).  The 
relevant diagnosis was status post old un-united avulsion 
fracture of the left medial malleolus with remaining hardware 
in place from open reduction/internal fixation.  X-rays 
revealed old un-united avulsion fracture of the medial 
malleolus, surgical screw in the medial malleolus, and note 
that the left foot was within normal limits.  

A VA outpatient treatment report, dated in June 2002, shows 
that the veteran complained of occasional left ankle pain 
associated with pressure over his prominent inner ankle bone.  
The assessments included status post ankle fracture, left.  
He was referred to prosthetics for custom-made orthotics.  
Reports, dated in September 2002, show complaints of left 
ankle stiffness and pain associated with wearing high-top 
sneakers.  On examination, there was a well-healed surgical 
scar, and prominent hardware of the medial malleolus.  
Dorsiflexion was to 20 degrees, and plantar flexion was to 45 
degrees.  There was a FROM (full range of motion) of the ST 
joint, and no ttp (tenderness to palpation).  The assessments 
included status post open reduction internal fixation open 
ankle injury with pain related to prominent medial screw.  He 
was advised not to wear high-top shoes.  A September 25, 2002 
report notes complaints of pain on ambulation which was worse 
on using stairs.  The report notes that the veteran did not 
use an assistive device (AD) with ambulation, and that he 
stated that he did not use medication for pain.  He was 
awaiting orthotics.  He was noted to be independent in 
ambulation and ADL's (activities of daily living) and self-
care skills.  Physical therapy was suggested, as was an air 
cast or ankle sleeve.  

A VA joints examination report, dated in April 2003, shows 
that the veteran complained of intermittent left ankle pain, 
stiffness and swelling, precipitated by prolonged ambulation.  
On examination, ambulation was normal without assistive 
device.  Dorsiflexion was to 15 degrees and plantar flexion 
was to 35 degrees.  The veteran was able to ambulate without 
an assistive device up to one mile.  The diagnosis was 
residuals after old left ankle fracture open reduction 
internal fixation.  

A VA spine examination report, dated in August 2003, shows 
that the veteran received an examination of his back.  
However, the report contains ancillary findings which show 
that on examination, the veteran walked unaided, although he 
reported that he used a cane at times and had unsteadiness at 
times.  There was no orthosis.  He was noted to be 
independent in his ADL's.  

The Board finds that the claim must be denied.  The April 
2003 VA examination report shows that the veteran's left 
ankle had dorsiflexion to 15 degrees and plantar flexion to 
35 degrees.  These are the most recent ranges of motion in 
the record, and show the greatest limitation of motion when 
compared to more distant findings.  However, this limitation 
of motion does not, in the Board's opinion, more nearly 
approximate a marked limitation of motion as required for a 
20 percent rating under DC 5271.  Accordingly, the criteria 
for a rating in excess of 10 percent under DC 5271 are not 
met, and the claim must be denied.  

The Board has also considered the possibility of entitlement 
to an increased rating under 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995).  See also 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  In this cased 
there is evidence of pain on motion.  However, the evidence 
does not show functional loss due to pain to warrant a rating 
in excess of 10 percent.  In particular, the Board has noted 
the findings as to the veteran's ability to ambulate, as well 
as the fact that the veteran has consistently been noted to 
be independent in his ADL's.  Of particular note, an addendum 
to the April 2003 VA examination report, dated in May 2003, 
was created in response to the RO's May 2003 request for the 
examiner to elaborate on functional loss.  The addendum shows 
that the examiner essentially stated that there was little or 
no additional limitation of motion due to pain, "3-5 degrees 
at the most."  The examiner further stated, in essence, that 
any additional estimate would be "guess-work."  In 
addition, there is a complete lack of such findings as 
neurological impairment, loss of strength and muscle atrophy.  
The Board therefore finds that there is insufficient evidence 
of objective pain on motion, or any other functional loss, to 
warrant a compensable rating.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.71a, DC 5271; DeLuca , supra.  

A rating in excess of 10 percent is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Under DC 5270 
(ankylosis of the ankle), a 20 percent rating is warranted 
for ankylosis of the ankle in plantar flexion less than 30 
degrees.  Under DC 5272, ankylosis of the subastragalar or 
tarsal joint, in poor weight- bearing position, warrants a 20 
percent rating.  Under DC 5273, malunion of the os calcis or 
astragalus, with marked deformity, warrants a 20 percent 
rating.  However, there is no competent evidence to show that 
the veteran's left ankle is productive of ankylosis, that 
there is ankylosis of the subastragalar or tarsal joint, or 
that there is a malunion of the os calcis or astragalus.  
Accordingly, a rating in excess of 10 percent is not 
warranted under DC's 5270, 5272 or 5273.  

Finally, during the veteran's hearing, it was argued that the 
veteran should received an extraschedular evaluation.  
Specifically, the veteran argued that he is an actor and a 
dancer, and that his left ankle disability prevents him from 
performing certain roles and dances.  For example, he stated 
that although he can waltz, "I can't rumba anymore.  I can't 
salsa anymore."  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents of testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO's 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such a conclusion on its own.

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board first notes 
that all of the veteran's symptoms of his left ankle 
disability appear to have been considered in his evaluation, 
and the Board therefore finds that the schedular evaluation 
is not inadequate.  The Board further finds that the medical 
evidence, together with the other evidence of record, does 
not show that the veteran's left ankle disability presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  The Board notes that the record does not reflect 
frequent periods of hospitalization because of the veteran's 
service-connected left ankle disability, nor has there been a 
showing that this disability interferes with his employment 
to a degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  In other words, the evidence does not show 
that, even when considering his limitations and 
exacerbations, that some factor exists which takes his 
disability outside the realm of the usual so as to render 
impracticable his schedular rating.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992);  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-339 (1996) (When evaluating an increased 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.).  Accordingly, the Board finds that the claim must 
be denied.

The Board has determined that an increased rating is not 
warranted for the veteran's service-connected residuals of 
left ankle fracture.  To that extent, the oral and written 
testimony of the veteran as to an increased level of severity 
of the disability at issue is unsupported.  As such, an 
increased rating is not for assignment.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's February 2001 decision, the Statement of 
the Case (SOC), and a May 2003 Supplemental Statement of the 
Case (SSOC), that the evidence did not show that the criteria 
for an increased rating for the claimed condition had been 
met.  The SOC contained the full text of 38 C.F.R. § 3.159.  
In addition, in a letter apparently sent after the veteran's 
notice of disagreement was received, the RO notified the 
appellant of the information and evidence the RO would obtain 
and the information and evidence the appellant was 
responsible to provide.  He was again notified in a "duty to 
assist" letter, dated in February 2004.  The Board concludes 
that the discussions in these letters (hereinafter "VCCA 
notices"), the RO's decision, the SOC and the SSOC 
adequately informed the appellant of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of the VCAA notices, the Board notes 
that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the VCAA notices, the appellant was notified 
that, provided certain criteria were met, VA would make 
reasonable efforts to help him get evidence necessary to 
support his claims, including evidence from specified 
sources.  The February 2004 letter notified him that it was 
still his responsibility to make sure that that all requested 
records which were not in the possession of a Federal 
department or agency received by VA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  In 
the notices, he was essentially asked to identify all 
evidence which he desired VA to help him obtain, and he was 
provided with the appropriate forms (VA Forms 21-4138 and 21-
4142) with the first notice.  

The contents of the VCAA notices fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include the "fourth element."  See Pelegrini II, at 120.  
In this regard, the Board notes that an opinion by the 
General Counsel's Office held that the Pelegrini I Court's 
discussion of the "fourth element" was obiter dictum and 
was not binding on VA.  VAGCOPPREC 1-2004 (February 24, 
2004); see also VAOPGCPREC 7-2004 (June 24, 2004).  
Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.

The Board also notes that the VCAA notification letters were 
sent to the appellant after the RO's decision that is the 
basis for this appeal.  As noted in Pelegrini II, the plain 
language of 38 U.S.C.A. § 5103(a) requires that this notice 
be provided relatively soon after VA receives a complete or 
substantially complete application for benefits; thus, the 
Court held that under section 5103(a), a service-connection 
claimant must be given notice before an initial unfavorable 
RO decision on the claim.  However, the Board notes that in 
reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and 
without providing any deference to the AOJ's decision.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant were not given 
prior to the first AOJ adjudication of the claim, the first 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notices fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
first notice was provided, the case was readjudicated and 
Supplemental Statement of the Case was provided to the 
appellant in May 2003.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's available service and VA medical records.  The 
veteran has been afforded VA examinations, and during his 
March 2004hearing he stated that he would provide medical 
evidence from a private health care provider, identified as 
"Dr. Bohne."  The record was held open 60 days to allow him 
to submit additional evidence.  However, no additional 
evidence has been received.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  


ORDER

A rating in excess of 10 percent for residuals of left ankle 
fracture is denied.  


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



